 268305 NLRB No. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Respondent, has been changed to reflect thenew official name of the International Union.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3Member Devaney agrees with his colleagues that, under the cir-cumstances presented in this case, the Respondent violated Sec.
8(b)(1)(A), (2), and (3) by filing, maintaining, processing, and insist-
ing on arbitration of the grievances claiming that employees in units
which had voted to decertify their representative were performingunit work. The record in this case reveals that the Union filed the
grievances in retaliation for the employees' decision to decertify it
and the Operating Engineers as their representatives. Thus, Union
Business Agent Pizzo stated on three occasions that the grievances
concerning the work performed by the fountain service mechanics
(FSMs) were filed because the FSMs had voted to decertify the Op-
erating Engineers. Likewise, with regard to the grievance concerning
the work performed by the part-time merchandisers (PTMs), prior to
the decertification vote, Pizzo told the employees that they would
not be able to continue to work during the week if they voted to
decertify the Respondent.Particularly when viewed in light of the direct conflict between theRespondent's grievance contentions and the Board's determinations
in the prior decertification proceedings, these statements demonstrate
that the Respondent's objective in filing and pursuing the grievances
was to retaliate against the employees for voting to decertify their
representative and not to assert legitimate contractual claims. See
Bill Johnson's Restaurants, 290 NLRB 29 (1988) (retaliatory motivefor lawsuit found where employer had previously threatened reprisal
against striking employee). Thus, even under the principles an-
nounced in Bill Johnson's Restaurants v. NLRB, 461 U.S. 731, 737fn. 5 (1983), these facts demonstrate that the Respondent's griev-
ances had ``an objective that is illegal under federal law.''Member Devaney does not believe that an unsuccessful grievancepresenting a colorable contract claim which has representational con-
sequences invariably intrudes on the Board's exclusive jurisdiction
or is necessarily unlawful. In the absence of independent indicia of
an unlawful objective such as those present in this case, Member
Devaney believes that filing or pursuing a grievance which would
be lawful if the grievant's factual assertions are true does not violate
the Act unless there is no reasonable basis for those factual asser-
tions.Member Devaney also agrees with his colleagues that Pizzo'sstatement to the PTMs that they would not be able to continue work-
ing during the week if they voted to decertify the Respondent, and
the Respondent's actions in partially refunding certain employees'
initiation fees shortly before the election independently violated the
Act.General Truck Drivers, Office, Food & WarehouseLocal 952, International Brotherhood of Team-
sters, AFL±CIO1and Pepsi Cola Bottling Co.of Los Angeles. Case 21±CB±10133September 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn February 23, 1989, Administrative Law JudgeMichael D. Stevenson issued the attached decision.
The Respondent filed exceptions and a brief in sup-
port. The General Counsel filed a brief in support of
the judge's decision and an answering brief to the Re-
spondent's exceptions and brief. The Charging Party
filed an answering brief to the Respondent's excep-
tions and brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.In adopting the judge's finding that the Respond-ent's filing, maintaining, processing, and insisting on
arbitration of grievances violated Section 8(b)(1)(A),
(2), and (3) of the Act, we find that the teachings of
Bill Johnson's Restaurants v. NLRB, 461 U.S. 731(1983), are not applicable to this case. The Respond-
ent, through its filing of grievances and its state court
suit to compel the Charging Party to arbitrate them,
sought, inter alia, to undermine the Board's prior deci-
sions in two representation cases. There, the Board
held that the Charging Party Employer's part-time
merchandisers and the fountain service mechanics each
constitute appropriate units, separate and distinct from
the unit of full-time merchandisers represented by the
Respondent. As the judge found, the Respondent, in
effect, sought, through its grievances, to merge the
three separate units and to apply the contract covering
the full-time merchandisers to employees in all three
units. The Court in Bill Johnson's specifically notedthat it was not ``dealing with a suit that is claimed to
be beyond the jurisdiction of the state courts because
of federal-law preemption, or a suit that has an objec-
tive that is illegal under federal law.'' 461 U.S. at 737fn. 5. Here, the grievances, in seeking to underminethe Board's prior decisions in the representation cases,
had objectives that were illegal as a matter of Federal
law. See Longshoremen ILWU v. NLRB, 884 F.2d1407, 1413±1414 (D.C. Cir. 1989). Cf. Hanford Atom-ic Metal Trades Council (Rockwell International), 291NLRB 418 (1988) (no violation where a union de-
manded and sought to compel arbitration over its claim
that an employer's work assignments violated the par-
ties' contract, and the claim did not conflict with a
prior Board determination). Further, we note, to the ex-
tent that the Respondent's grievances seek in effect a
determination whether it is the collective-bargaining
representative of the part-time merchandisers and foun-
tain service mechanics, they intrude on matters within
the exclusive jurisdiction of the Board. See Chas. S.Winner, Inc. v. Teamsters Local 115, 777 F.2d 861,863 (3d Cir. 1985). Accordingly, in our view, BillJohnson's does not apply.3 269TEAMSTERS LOCAL 952 (PEPSI COLA BOTTLING)1All dates refer to 1987 unless otherwise indicated.2General Counsel's motion to correct transcript is granted withoutopposition: At p. 90, L. 17, of transcript change ``50'' to ``15.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, General Truck Drivers, Of-
fice, Food, and Warehouse Union Local 952, affiliated
with the International Brotherhood of Teamsters, AFL±
CIO, Los Angeles, California, its officers, agents, and
representatives, shall take the action set forth in the
Order.Neil A. Warheit, Esq., for the General Counsel.Paul Crost, Esq. (Reich, Adell & Crost), of Orange, Cali-fornia, for the Respondent.Richard R. Boisseau and Thomas Munger, Esqs. (Kilpatrick& Cody), of Atlanta, Georgia, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEMICHAELD. STEVENSON, Administrative Law Judge. Thiscase was tried before me at Los Angeles, California, on July
19, 1988,1pursuant to a complaint issued by the RegionalDirector for the National Labor Relations Board for Region
21 on March 24, 1988, and which is based on a charge filed
by Pepsi Cola Bottling Co. of Los Angeles (Charging Party
or Employer), on January 26, 1988. The complaint alleges
that General Truck Drivers, Office, Food and Warehouse
Local 952, International Brotherhood of Teamsters, Chauf-
feurs, Warehousemen and Helpers of America, AFL±CIO
(Respondent) has engaged in certain violations of Section
8(b)(2), (3), and (1)(A) of the National Labor Relations Act
(the Act).Issues(1) Whether Respondent filed, processed, and sought tocompel arbitration of certain grievances to retaliate unlaw-
fully against employees for having voted to decertify their
collective-bargaining representatives.(2) Whether these same actions, if committed, constitute arefusal to bargain collectively and in good faith with the Em-
ployer, in violation of the Act.(3) Whether prior to a decertification election, Respondent,acting through its Business Agent Pizzo, threatened affected
unit employees with loss of work, and with a continuing ob-
ligation to pay union dues, if they voted to decertify Re-
spondent; and whether Respondent made a partial refund of
union dues for the purpose of influencing the recipients'
votes in the upcoming decertification election.All parties were given full opportunity to participate, to in-troduce relevant evidence, to examine and cross-examine wit-
nesses, to argue orally, and to file briefs. Briefs, which have
been carefully considered, were filed on behalf of General
Counsel,2Charging Party, and Respondent.On the entire record of the case, and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. RESPONDENT'SBUSINESS
Respondent admits that the Employer is a California cor-poration engaged in the business of bottling and distributing
soft drinks and operates a facility located in Buena Park,
California. Respondent further admits that during the past
year, in the course and conduct of the Employer's business,
the Employer has purchased and received goods and products
valued in excess of $50,000 directly from suppliers located
outside the State of California. Accordingly, Respondent ad-
mits, and I find, that the Employer is engaged in commerce
and in a business affecting commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
Respondent General Truck Drivers, Office, Food andWarehouse Local 952, International Brotherhood of Team-
sters, Chauffeurs, Warehousemen and Helpers of America,
AFL±CIO admits, and I find, that it is a labor organization
within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICE
A. The Facts1. BackgroundDuring 1987, Charging Party had a collective-bargainingagreement with International Union of Operating Engineers,
Local No. 501, AFL±CIO. (G.C. Exh. 10.) Effective for the
period April 2, 1984, through April 5, this agreement cov-
ered two classifications of employees called ``Service Me-
chanic A'' and ``Fountain Service Leadperson.'' (G.C. Exh.
10, art. XII.) On March 20, pursuant to a Stipulated Election
Agreement in Case 21±RD±2229, a decertification election
was held. The appropriate collective-bargaining unit was de-
scribed as follows:All fountain service mechanics and fountain servicemanagers or leadmen employed by the Employer at its
Buena Park, California fountain service department; ex-
cluding all other employees of the Employer, including
office clerical employees, plant clerical employees,
guards and supervisors as defined in the Act. [G.C.
Exh. 4a.]The Operating Engineers lost the election and on March 30,the Board certified the results.Also during 1987, Charging Party had a second collective-bargaining agreement with Respondent (G.C. Exh. 8). Called
a ``Sales Agreement,'' this labor contract was effective be-
tween April 6 and April 1, 1990. A prior ``Sales Agree-
ment'' between the same parties, effective from April 2,
1984, to April 5, was also admitted into evidence. (G.C. Exh.
9.) Among other classifications covered in both ``Sales
Agreements'' is one described as ``Vending Mechanic.''Finally, there is a third collective-bargaining agreement inissue. Called a ``Part-Time Merchandisers Agreement,'' this
contract was between Charging Party and Respondent. (G.C.
Exh. 11.) Effective March 11, 1983, through April 1, 1984,
and automatically renewed each year thereafter, this labor 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Although the sales agreement did not have an equivalent clause,Respondent orally agreed to the cross-training without objection or
reservation.agreement was subject to the right of either party to providenotice of termination during a certain specified timeframe.On January 15, a person named Brummel filed a petitionin Case 21±RD±2226. After a hearing before a hearing offi-
cer of the NLRB, the Regional Director for Region 21 issued
a Decision and Direction of Election. (G.C. Exh. 3a.) The
appropriate unit was found to beAll part-time merchandisers employed by the Employerworking out of its facility located at 6261 Caballero
Boulevard, Buena Park, California; excluding all full-
time merchandisers, all other employees, office clericalemployees, guards, and supervisors as defined in the
Act. [G.C. Exh. 3a par. 5.]On August 31, the results of the election held a few daysbefore were made official: Respondent lost the election and
was decertified as the representative of the part-time mer-
chandisers. (G.C. Exh. 3b.)The results of these two decertification elections left Re-spondent continuing to represent the vending mechanics and
the full-time merchandisers. After the two elections, Re-
spondent, through its Business Agent Pizzo, filed certain
grievances which General Counsel and Charging Party al-
leged were retaliatory and otherwise unlawful. In addition, as
to the part-time merchandisers, certain preelection conduct of
Pizzo is in issue as General Counsel and Charging Party
claim Pizzo's statements and actions were unlawfully de-
signed to influence the outcome of the election. To resolve
these and related questions, I turn to the record for additional
facts.2. Fountain service mechanicsSince December 1984, General Counsel's witness, SteveMilovich, has worked for the Employer. Since February
1988, Milovich has been group manager of employee rela-
tions and before that, he has held various other positions rel-
ative to the Employer's labor relations. According to
Milovich, the vending mechanics, represented by Respond-
ent, install, maintain, and repair vending equipment in the
shop or field. The fountain service mechanics and leadmen,
formerly represented by the Operating Engineers, install and
repair fountain equipment in the shop or field, but primarily
in the field. Because the two classifications represented by
two unions occasionally led to certain inefficiencies, such as
two separate repairmen having to go to the same location to
service different equipment, Respondent negotiated with both
unions to resolve the problem. In early 1985, both unions
agreed to permit a number of vending and fountain service
mechanics to be cross-trained in each other's specialty.The labor agreement with the Operating Engineers spelledout the agreement and the underlying rationale for it:Employees covered by this collective-bargaining agree-ment may, at the discretion of the Company, be trained
in the areas of vending mechanic repair work in addi-
tion to their fountain service responsibilities. Employees
so trained in this new classification may, at the discre-
tion of the Company, be required to perform vending
mechanic repair work or service work in addition to the
fountain service work performed in the past.In addition, the Union recognizes the right of the Com-pany to assign fountain repair and/or vending repair
work to employees of the Company not covered by this
collective bargaining agreement, but who are covered
by collective bargaining agreements in effect between
the Company and Locals of International Brotherhoodof Teamsters, having the appropriate geographical juris-
diction.The intent of the Company in exercising its rights inthe preceding two paragraphs is to provide the Com-
pany with necessary, additional, operational flexibility
in a highly competitive and changing market. [G.C.
Exh. 10, art. I-F.]3By mid- to late 1985, the Employer began hiring onlyvending mechanics represented by the Teamsters and covered
by the sales agreement. The major reason for the Employer's
new hiring policy was the Employer's decision to begin full-
service vending in the Los Angeles market. Full-service
vending means development of a sales force to blitz a market
so the Employer can put new vending machines on a cus-
tomer's property. As a result of this program, much more
vending work occurred. In sum, this hiring practice was not
related to the agreement on cross-training.By the end of February, only four mechanics had beenfully cross-trained. However, due to the opening of a new fa-
cility in San Fernando, about 60 miles north of the Buena
Park facility, the Employer decided at this time to intensify
its cross-training program.Then in late March, the Operating Engineers were decerti-fied. Less than 2 weeks later, Respondent filed the first of
three grievances which are in issue here. On April 13, Re-
spondent's witness Steve Pizzo filed Grievance 8770 alleging
that on ``April 6, Non-Union personel [sic] were doing bar-
gaining unit work.'' (G.C. Exh. 7.)On April 21, General Counsel's witness Thomas Muldoon,the Employer's vice president for labor relations, was present
in Respondent's Los Angeles headquarters for unrelated ne-
gotiations. While there and in the presence of two other em-
ployer officials who did not testify, Muldoon asked Pizzo
about the grievance. Pizzo answered that it was about
``501,'' but Muldoon responded that the Employer didn't
have any employees represented by Local 501 at that time.
Then Pizzo said the grievance is about ``nonunion people
doing our work.'' Muldoon asked, ``What work,'' and Pizzo
answered ``All of it.'' When Muldoon asked Pizzo if he was
referring to the work that the Local 501 people did in the
past, Pizzo replied, that he was. Then Muldoon noted, ``You
never filed a grievance when the work was being done by
people who belonged to a union.'' To this, Pizzo responded,
``It wasn't a problem then.'' Muldoon then asked if Pizzo
was filing the grievance because the fountain service me-
chanics are nonunion. Pizzo said ``Yes.'' Muldoon next
asked what Pizzo wanted the Employer to do. Pizzo an-
swered, ``We want to represent those people who are doing
our work.'' The conversation ended when Muldoon sug-
gested that Pizzo should check once again with union coun-
sel about the Union's position. 271TEAMSTERS LOCAL 952 (PEPSI COLA BOTTLING)4At this time, total vending mechanics numbered approximately48 and total fountain service mechanics numbered approximately 50.
These figures include the 12 who were cross-trained.5Neither McLaughlin nor Hetrick testified. McLaughlin was ab-sent from the hearing due to a medical emergency involving his son.
No reason was given for Hetrick's absence. When asked, Pizzo
could only say that Hetrick was supposed to be present, but no one
knew where he was. (Tr. 232.) No one requested a continuance.6Pizzo also claimed that the Operating Engineers opposed thecross-training program to such an extent that it was referred to arbi-
tration. When it was pointed out that the collective-bargaining agree-
ment between the Operating Engineers and the Employer specifically
allowed the cross-training (G.C. Exh. 10, art. I-F), the questionContinuedMilovich had a similar conversation with Pizzo in mid-June when the latter called him regarding the grievance.
Pizzo said he filed the grievance because ``nonunion people
were doing our work.'' When Milovich asked what work
Pizzo was referring to, Pizzo replied, ``All work.'' Milovich
pointed out the fountain service mechanics were doing cer-
tain work before they were decertified, i.e., vending work
and fountain work, and ``now you're saying because they're
nonunion, they can't perform that same work!'' Then
Milovich restated his original question, ``you're saying be-
cause the fountain service mechanics are now nonunion, they
can't perform the same work that they performed before they
decertified?'' Pizzo affirmed that's just what he meant. (Tr.
96±97.)By August 12, mechanics had been fully cross-trained, sixrepresented by Respondent, and six formerly represented by
the Operating Engineers, but now nonunion.4At this time,the Employer decided that it had sufficient cross-trained me-
chanics. Accordingly, it suspended the program and reverted
to hiring both vending mechanics and fountain service me-
chanics as the need arose. Thus, the practice of hiring only
vending mechanics was discontinued and three fountain serv-
ice mechanics were hired in August.Meanwhile, the grievance referred to above remained. Inan attempt to resolve the matter, both sides participated in
three meetings. The first of these occurred on July 1 at Re-
spondent's hall in Orange, California. Milovich and Pizzo
represented their respective sides, but others were also
present. Essentially the conversation was similar to that
which occurred in mid-June as reported above. Then the par-
ties discussed an outline for a possible settlement. Milovich
stated that the Employer needed operational flexibility. Pizzo
said all mechanics hired in the food service department (in-
cludes both vending and fountain service) had to be members
of Respondent. The meeting concluded when Milovich prom-
ised to prepare an outline of possible settlement for discus-
sion at the next meeting.The second meeting occurred on or about July 25, at thesame place, with the same persons present. Milovich began
by stating the grievance was without merit. The Employer
would not agree that Respondent represented the fountain
service mechanics or that the latter were covered by the sales
agreement.Further discussion ensued with respect to settling thegrievance. Pizzo agreed to consider the Employer's proposals
and the parties met for their third and last meeting on No-
vember 5. This time representatives of the Employer and Re-
spondent were joined by their respective attorneysÐthe same
counsel appearing at the hearing.The first matter discussed was the two additional griev-ances filed by Respondent between the second and third
meeting. On September 15, Pizzo had filed Grievance 8319,
alleging ``Pepsi-Cola is violating the Collective Bargaining
Agreement by having non-union employees and phasing
them into positions that are covered under the terms of the
sales agreement between Teamsters Local 952 and Pepsi-
Cola, Buena Park.'' (G.C. Exh. 12.) On September 25, Pizzo
had filed Grievance 9851 alleging a matter relating to thepart-time merchandisers. (G.C. Exh. 13.) This will be dis-cussed in the following section.With respect to the April grievance, Attorney Crost statedthat the fountain service mechanics who had decertified in
March could not perform fountain and vending work because
they are now nonunion. By the end of the meeting, Crost
changed Respondent's position: Respondent was no longer
claiming that the fountain service mechanics couldn't per-
form fountain work; only that those who had been cross-
trained couldn't perform vending work.With respect to Grievance 8319 (G.C. Exh. 12), Crost stat-ed that any future hires, whether fountain service or vending
mechanic, had to be a member of Respondent. Attorney
Boisseau, speaking for the Employer, rejected Respondent's
position saying that the Employer would look at the work to
be done, and if vending mechanic work, the person hired
would be under Respondent's jurisdiction. But if the work
was fountain service, the person hired would not be under
the jurisdiction of Respondent or any other union.In his testimony relative to the agreement for cross-train-ing, Pizzo claimed that in return for Respondent's orally
agreeing to have some fountain service mechanics cross-
trained, the Employer agreed that all future mechanics would
be hired into Respondent's unit. Pizzo was not present when
this alleged agreement was made, but he supposedly had
been told by a union official named Hetrick and an Employer
official named McLaughlin that such an agreement had been
reached in 1984 in union offices.5Pizzo testified that at one of the three grievance meetingsreferred to aboveÐhe couldn't recall which oneÐsomeoneÐ
he couldn't recall whoÐconfirmed that this agreement ex-
isted and McLaughlin did not refute the claim. In rebuttal,
General Counsel recalled Milovich who had been present at
all three grievance meetings to deny that anyone in his pres-
ence had referred to the agreement in question.I find that no such agreement ever existed. Pizzo, who ad-mitted learning of the agreement second hand, was unable to
provide credible proof of its existence. The two persons with
supposed firsthand knowledge of the agreement were absent
and no one requested a continuance. Moreover, it is incred-
ible that such an agreement would exist and yet Pizzo would
not even mention said agreement in either of the two griev-
ances dealing with the fountain service mechanics. (G.C.
Exhs. 7, 12.)Finally, Pizzo's testimony that proof of the agreement'sexistence is found in part by the Respondent's actual hiring
of only vendor mechanics between 1985 and the summer of
1987 cannot be credited. As noted above, Milovich's descrip-
tion of the Employer's full-service vending program in Los
Angeles as the basis for hiring only vendor mechanics is en-
tirely credible and I believe it.6 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
arose, what was arbitrated? Pizzo didn't know. (Tr. 233±234.) I alsofind this aspect of Pizzo's testimony unbelievable and I reject it.7Brummel is now employed as a FTM.Before leaving the last grievance meeting, Crost stated thatRespondent desired to arbitrate all three grievances. The Em-
ployer refused contending that the grievances were illegal in
that they were filed in retaliation for the decertification votes.On October 21, Respondent filed a complaint in the U.S.District Court seeking to compel arbitrtion (G.C. Exh. 14).
According to Attorney Crost, proceedings in the district court
are now stayed (Tr. 161) apparently awaiting resolution of
the instant matter.On March 28, 1988, Crost sent a letter to Boisseau whichreads as follows:Richard Boisseau, EsquireKilpatrick & Cody
100 Peachtree Street, Suite 3100
Atlanta, Georgia 30043Re: Pepsi-Cola -and- Teamsters Local 952(21±CB±l0133)Dear Rich:On behalf of Teamsters Local 952, this is to informyou that Local 952 is withdrawing the grievance filed
by it on or about April 13, 1987, protesting the assign-
ment of non-bargaining unit personnel to perform bar-
gaining unit work (Grievance #8770). Local 952 does
not now claim that it is a violation of the collective bar-
gaining agreement for Pepsi Cola to assign former
Local 501-represented employees to perform work
which they had performed prior to the decertification of
Local 501 as their bargaining representative.Local 952 maintains its position as asserted in itsgrievance filed September 15, 1987 (Grievance #8319),
which alleges that Pepsi is violating the agreement by
hiring new personnel as non-Union workers for posi-
tions that are covered by the Teamsters Local 952
agreement.Very truly yours,Reich, Adell & Crost/s/ Paul CrostPC:Gcc: Steve Pizzo
cc: Neil Warheit, NLRB Region 21[C.P. Exh. 1.]
3. Part-time merchandisersThe Employer employs both full-time (FTMs) and part-time merchandisers (PTMs). Basically, the FTMs enter a re-
tail store and build a display of the employer's products in
a location and pattern to maximize sales. In addition, theFTMs also restock store displays, coolers, and vendors from
store inventories. The PTMs restock the existing displays,
coolers, shelves, and vendors with the Employer's products
taken from store inventories.As to workdays, the PTMs generally work Saturdays, Sun-days, and holidays for a wage of $5.30 per hour with no
fringe benefits provided. Wages for FTMs are roughly dou-
ble those of PTMs and include an array of fringe benefits.
From time to time, the PTMs are assigned to perform dutiesof a FTM during the week on a replacement basis. When thisoccurs, the PTMs are paid wages set forth in the sales agree-
ment for FTMs.a. Preelection factsAfter Lawrence Brummel, a witness for General Counsel,filed his petition,7Pizzo called him in February to ask whyhe had filed the petition and why he was letting his union
brothers down. Brummel replied that he was tired of having
to pay union dues and initiation fees on the one hand, yet
not receiving any fringe benefits on the other hand. Pizzo
told Brummel that if Respondent were decertified, the PTMs
would not be able to do a union job. Brummel interpreted
this remark to mean that the PTMs could not work as re-
placements during the week.At a subsequent union meeting for the PTMs in late Julyor early August, Pizzo was more explicit. If they voted to
decertify, he said, the PTMs would not be able to do a mer-
chandiser's job. If they worked during the week, they would
still have to pay union dues. Respondent's proposals for a
new contract for the PTMs were also discussed at this meet-
ing.A second PTM who testified for General Counsel wasJohn Ortega, now employed elsewhere. He attended a union
meeting in either mid-July or early August with other PTMs.
This witness, too, recalled Pizzo saying that if the PTMs
voted to decertify Respondent, they could not work during
the week unless they paid union dues. Then within a week
of the election, Ortega received a check from Respondent
amounting to $22. (G.C. Exh. 5a.) A note which Ortega no
longer had, said the amount was a refund of some sort.A third PTM, Kenneth Batdorf, also testified for GeneralCounsel. Still employed as a PTM, Batdorf testified about
the union meeting he attended in late July. Batdorf also de-
scribed Pizzo's statement that if Respondent were decertified,
the PTMs could not work during the week without payingunion dues. Both Batdorf and Ortega agreed that Pizzo had
not mentioned or discussed at the union meetings any refund
of dues.A short time later, Batdorf discovered that $98 had beendeducted from his paycheck, whereas Batdorf had expected
a deduction of about $24. After leaving a heated message on
Pizzo's answering machine complaining about the deduction,
Batdorf received a return call from Pizzo a short time later.
Pizzo agreed that the deduction was too high. On or about
August 17, Pizzo sent a check for $46 (G.C. Exh. 5b) to
Batdorf which the latter received on or about August 20,
after his return from vacation. With the refund was a note
from Pizzo which Batdorf, like Ortega, didn't keep.On August 21, a day before the election, Pizzo calledBatdorf and asked him how he intended to vote. Batdorf an-
swered he intended to vote the right way. Pizzo also told
Batdorf that some people thought he, Pizzo, was trying to
buy votes with the refunds. When Pizzo asked Batdorf what
he thought, Batdorf stated he didn't know.In his testimony, Pizzo admitted hosting one or two unionmeetings with the PTMs. During the meetings, Pizzo testified
that he discussed union dues and initiation fees. In this re-
gard, he was corroborated by Respondent's witness, Ivar
Vigrabs, a shop steward, who testified he was present at a 273TEAMSTERS LOCAL 952 (PEPSI COLA BOTTLING)meeting of the PTMs, in late July or early August. I findBatdorf and Ortega more credible on this point and credit
their testimony.Pizzo testified that he had been aware of some dissatisfac-tion by the PTMs relative to union dues and initiation fees
since he talked by phone to Brummel, after having received
notice of the decertification petition. Following his telephone
discussion with Brummel in February, Pizzo allegedly de-
cided to make some changes. Normally the PTMs were sub-
ject to initiation fee deductions of $75 after the first and sec-
ond months of employment and $72 after the third. Pizzo de-
cided to change the deduction to $50 per month, so that it
took longer to pay the initiation fee. Pizzo claimed to have
instructed his clerical employee, Carla, to make the changes
in Respondent's billing system. For unexplained reasons, the
deduction of at least one PTM, Batdorf, was not reduced, it
was increased. Pizzo testified that this was a mere clerical
error. This was corrected and later Pizzo caused a number
of refunds to be mailed out including those to Batdorf and
Ortega: (two at $46 and six at $22) (R. Exh. 2a-h). The com-
puter printouts reflecting the computations were also admit-
ted into evidence. (R. Exh. 3a-h.)Curiously, the conversation between Pizzo and Brummeloccurred in February. The refund checks were all dated Au-
gust 17, and the decertification election was held on August
22. Although the Union's clerical employee, Carla, is cur-
rently employed by Respondent, she was never called as a
witness.Returning to the union meetings in July and August, I notePizzo's testimony that he told those assembled that even if
the Union were decertified, ``and one agreement was gone
and there is still another agreement remaining, so therefore
they would fall under the terms and conditions of the sales
agreement. And it still would have to be members of the
union and they'd still have to pay dues.'' (Tr. 201.)b. Postelection factsAfter Respondent lost the election, Pizzo filed on Sep-tember 25, a grievance with respect to the PTMs. In it, Pizzo
alleged,The Company is violating the sales agreement by itsuse of employees to perform merchandisers work with-
out paying them the wages and fringe benefits required
by the sales agreement. Any person performing mer-chandisers work is covered by Article Ia. of the Sales
Agreement and is subject to all of the terms and condi-
tions of the Sales Agreement. [G.C. Exh. 13.]In his testimony, Pizzo explained that Respondent's positionwas that after the election, the PTMs were subject to the
sales agreement for the merchandising work they were per-
forming, ``primarily on Monday through Friday, but also on
the weekend.'' (Tr. 201.)On November 5, the parties discussed this grievance alongwith the others already mentioned above. Speaking for Re-
spondent, Crost stated that the PTMs could not perform any
merchandising work. Pizzo added that if the PTMs worked
during the week, they would have to pay union dues. Crost
also stated that if the Union prevailed, then the Employer
might have to tell the PTMs that they didn't have jobs.Speaking for the Employer, Boisseau stated that the PTMshad the right to perform the same work they were performing
before they decertified, i.e., both weekend work and during
the week.In response to Respondent's desire to arbitrate this griev-ance as well as the other two, the Employer's position is as
has been described above.B. Analysis and Conclusions1. Does the Supreme Court decision in Bill Johnson'sRestaurants apply to the instant caseRespondent contends (Br. 19, et seq.) that the case of BillJohnson's Restaurants v. NLRB, 461 U.S. 731 (1983), con-stitutes, in effect, a bar to the charges brought against it. In
Longshoremen ILA Local 32 v. Pacific Maritime Assn., 773F.2d 1012, 1015 (9th Cir. 1985), the court discussed the BillJohnson's Restaurants case:[T]he Supreme Court held that an employer's prosecu-tion of a retaliatory suit against picketing employees
constitutes an unfair labor practice under section 8(a)(1)
if the suit 1) is filed with an improper motive and 2)
lacks a reasonable basis in law. Id. at 744, 103 S.Ct.
at 2171; see Sure-Tan, Inc. v. NLRB ... 104 S.Ct.
2803, 2811, 81 L.Ed.2d 732 (1984). Although BillJohnson's only involved a section 8(a)(1) retaliatorylawsuit, its language was sufficiently broad, see 461
U.S. at 744, 103 S.Ct. at 2171 (``the prosecution of an
improperly motivated suit lacking a reasonable basis
constitutes a violation of the Act that may be enjoined
by the Board''), that the few decisions thus far applying
Bill Johnson's have extended the holding beyond thesection 8(a)(1) context. See Local No. 355, Sheet MetalWorkers' International Association v. NLRB, 716 F.2d1249, 1258±64 (9th Cir.1983) (applying Bill Johnson'sto a section 8(b)(1) retaliatory suit brought by a union);
Local 1115, Nursing Home and Hospital Employees
Union and Smithtown General Hospital, 275 N.L.R.B.No. 45 at 9 (April 26, 1985) (applying Bill Johnson'sto find that union violated section 8(b)(1)(A) by seek-
ing to confirm arbitrator's award).In a later case enforcing a Board decision that found a re-spondent union committed unfair labor practices by filing
and processing multiple grievances, the Ninth Circuit Court
of Appeals again applied the Bill Johnson's analysis. SeeTeamsters Local 25 v. NLRB, 831 F.2d 1149 (9th Cir. 1987).However, in that case the court noted (at fn. 4, p. 1154), that
in finding improper motivation for the filing of the griev-
ances, the Board may not be required to satisfy the stringent
Bill Johnson's benchmark before condemning a union'sabuse of the grievance procedure. See also NLRB v. AutoWorkers Local 1131, 777 F.2d 1131, 1141 (6th Cir. 1985).Finally, the Board noted in Teamsters Local 705, 278NLRB 1303, 1304 (1986),Assuming, without deciding, that Bill Johnson's is ap-plicable to the filing of a grievance, we find that Re-
spondent's grievance ... had an unlawful objective

and therefore that the Court's decision is not applicable
to this case. Laundry Workers Local 3 (Virginia Clean-ers), 275 NLRB 697 (l985). 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Wright Line, 251 NLRB 1083 (1980), cert. denied 455 U.S. 989(1982), approved in NLRB v. Transportation Management Corp.,462 U.S. 393, 399±403 (1983).9In Property Resources Corp. v. NLRB, 130 LRRM 2266 (D.C.Cir. 1988), the court enforced a Board decision against an employer
involving violations of Sec. 8(a)(3) and (5) of the Act. At pp. 2268±
2269, the court relied on many of the circumstantial factors for
drawing inferences of unlawful motivation as are found in the instant
case.See also Elevator Constructors (Long Elevator), 289 NLRB1095 (1988).In light of these authorities it is clear that under certaincircumstances the filing of one or more grievances by a
union may properly be the subject of an unfair labor practice.
Whether these circumstances exist here will be determined
below.2. Should this case be deferred to arbitrationRespondent also contends (Br. 21, et seq.) that the issuesin this case should be deferred to arbitration. I reject this po-
sition and find that only the Board is authorized to decide
the questions presented.The Employer contends that the grievances in issue are un-lawful and has refused to arbitrate. A Federal court pro-
ceeding seeking to compel arbitration is pending, although
currently stayed. Arbitration is not available where the issue
concerns more a question of law, i.e., an interpretation of
statutory rights or duties under the ActÐthan a matter of
contractual interpretation. I Morris, The Developing LaborLaw 945 (2nd ed. 1983). See also Communications WorkersLocal 1197, 202 NLRB 229 (1973). The issues presentedhere concern primarily statutory rights of the employees who
voted to decertify the unions.Finally, the gist of this case constitutes a claim by the Em-ployer that the grievances are illegal. Deferral to arbitration,
would, in effect, constitute a decision on the merits. RetailClerks Local 588 (Raleys), 224 NLRB 1638, 1640 (1976),enf. denied 565 F.2d 769 (D.C. Cir. 1977). The claim of ille-
gality is in turn based on the underlying allegation that both
the fountain service mechanics and the PTMs are being pun-
ished for having resorted to the Board's processes to decer-
tify a union. Deferral to arbitration is simply not warranted
where the issue is whether employees are being coerced for
resorting to the Board's processes. Teamsters Local 814(Beth Israel Medical), 281 NLRB 1130 (1986).3. Did Respondent violate the Act by filing grievancesrelating to the fountain service mechanicsAs a general rule, processing of disputes through thegrievance machinery is a vehicle by which meaning and con-
tent are given to the collective-bargaining agreement. Bachev. AT&T, 840 F.2d 283 (5th Cir. 1988). Yet as has beenshown above, not all grievances are proper. It is alleged here
that the grievances in issue violate Section 8(b)(1)(A) of the
Act.Section 8(b)(1)(A) of the Act prohibits unions from penal-izing employees for exercising their Section 7 rights. Profes-sional Engineers Local 151 (General Dynamics Corp.), 272NLRB 1051 (1984). Employees have a Section 7 right to re-
frain from joining a union and to engage in activities in sup-
port of a decertification petition. Further, employees may not
be punished or coerced for voting to decertify a union. Cf.
Teamsters Local 165 (Goodyear Tire), 211 NLRB 707(1974).More specifically, where a union's filing and processing ofa grievance adversely affecting employees is prompted by an
unlawful and discriminatory objective rather than by a gen-
uine concern over the merit of the grievance or the integrity
of the collective-bargaining agreement, the union's conduct
falls within the proscriptions of Section 8(b)(1)(A) and (2) ofthe Act. Teamsters Local 515 (Cavalier Corp.), 259 NLRB678, 681 (1981); see also Commercial Workers DistrictUnion 227 (Kroger Co.), 247 NLRB 195 (1980).To determine whether an unlawful and discriminatory ob-jective exists here, I will analyze this case using the Board's
Wright Line analysis.8I find first that General Counsel haspresented a prima facie case showing Respondent has vio-
lated Section 8(b)(1)(A) of the Act by filing two grievances
to retaliate against the fountain service mechanics for decerti-
fying the Operating Engineers. I base my conclusion both on
direct and circumstantial evidence of unlawful motivation
and objective as recited below.First, grievance 8770, now withdrawn, was filed approxi-mately 2 weeks after the decertification election. Accord-
ingly, the timing factor weighs heavily in support of General
Counsel's prima facie case, since Respondent never objected
to the cross-training before the Operating Engineers were de-
certified.On September 15, Pizzo filed grievance 8319, the secondgrievance dealing with the fountain service mechanics. I note
that Respondent changed its position at the November meet-
ing: there, Crost stated that Respondent was no longer claim-
ing that the fountain service mechanics couldn't perform
fountain work; Respondent was then claiming only that those
who had been cross-trained couldn't perform vending work.
When a Respondent changes its explanation, for its actions,
this is frequently evidence of unlawful motivation.9There is also direct evidence of Respondent's unlawfulmotivation. For example, I have credited above the testimony
of the Employer's official, Muldoon, who described his April
21 conversation with Pizzo. While it is unnecessary to recite
again the entire conversation, it is helpful to note Pizzo's ad-
mission to Muldoon that he was filing the grievance because
the fountain service mechanics were now nonunion. Milovich
had a similar conversation with Pizzo about 2 months later.At page 23 of its brief, Respondent contends that by filingthe grievances in question, it was merely trying to enforce
an oral agreement which it claims to have had with the Em-
ployer: as noted in the ``Facts'' above, Respondent, through
its official, Hetrick, claims to have agreed with certain em-
ployer officials to allow cross-training of the fountain service
mechanics so long as the employer agreed to hire all new
employees as vending mechanics under Respondent's juris-
diction.Assuming for the sake of argument that such oral agree-ment would constitute a defense to the charges contained, I
find no such agreement ever existed. I don't believe Pizzo
on this point and he doesn't claim to have firsthand knowl-
edge anyway. Hetrick, a superior of Pizzo, and the person
with alleged firsthand knowledge was never called as a wit-
ness nor was his absence excused. I draw an adverse infer-
ence from Hetrick's unexplained absence and find, if called,
Hetrick would have testified adversely to Respondent's claim 275TEAMSTERS LOCAL 952 (PEPSI COLA BOTTLING)of an oral agreement between the Employer and it. Inter-national Automated Machines, 285 NLRB 1122 (1987); GregConstruction Co., 277 NLRB 1411, 1419 (1985).In sum, I find Respondent's claim that it was filing thegrievance in defense of an oral agreement to be pretextual
and suggestive that Respondent's real motivation was unlaw-
ful. Cf. Abbey's Transportation Services, 284 NLRB 696(1987).Based on the above analysis, I find that in filing the twogrievances in question, Respondent's motive was to retaliate
against the fountain service mechanics and that the griev-
ances lacked a reasonable basis. Accordingly, Respondent
has failed to present credible evidence to show under WrightLine, that it would have taken the same action, i.e., filed thetwo grievances in issue, even in the absence of the fountain
service mechanics' protected activityÐvoting to decertify the
Operating Engineers.I find further that Respondent's conduct violated other sec-tions of the Act as well. In United Technologies Corp., 292NLRB 248 (1989), the Board noted that unit scope is not a
mandatory subject of bargaining and, thus, neither party may
be required to bargain about it. By filing the two grievances
in issue, Respondent was, in effect, attempting to merge a
distinct and separate unit, the fountain service mechanics,
into the vending mechanics represented by Respondent. In
the absence of mutual consent, one party may not insist on
a change in the scope of an existing bargaining unit. Here
Respondent's insistence on arbitration of the grievances over
the Employer's objection was violative of Section 8(b)(1)(A)
and (3) of the Act. Chicago Truck Drivers (Signal Delivery),279 NLRB 904, 906 (1986).For the same reasons stated immediately above, I find thatRespondent was attempting to apply the terms of the sales
agreement to the fountain service mechanics, employees
other than those for whom the agreement was negotiated.
This restrains and coerces the fountain service mechanics in
violation of Section 8(b)(1)(A) and (2) and I so find. SmithSteel Workers v. Smith Corp., 420 F.2d 1, 8, 9 (7th Cir.1969). See also Retail Clerks Local 588 (Raleys), supra, 224NLRB at 1641 (in case very similar to instant case, Board
found violations of Section 8(b)(3), (2), and (1)(A) when Re-
spondent Union's insistance on arbitration constituted
insistance on bargaining for an inappropriate unit in breach
of Respondent's obligation to bargain in good faith).In conclusion, I address the question whether relief isproper with respect to grievance 8770, now withdrawn. I
agree with Charging Party (Br. at 74±75) that relief is re-
quired.It is unnecessary to decide whether an arguable claim ofmootness is presented. However, I note that Respondent's
Federal court lawsuit (G.C. Exh. 14), has never been amend-
ed to reflect the withdrawal of grievance 8770. It appears
that in theory at least, this grievance could be reinstated. In
NLRB v. Methodist Hospital of Gary, 732 F.2d 43 (7th Cir.1984), the Respondent argued to the court that the Board's
petition for enforcement should be dismissed as moot. In re-
jecting this claim, the Board statedNotwithstanding an assertion of mootness, the Board isordinarily entitled to have a decree forbidding resump-
tion of the unfair practice. [Citation omitted.] It is rea-
sonable to conclude that requiring an employer [Re-spondent] to post a notice will carry significant impactin informing employees of their rights and effectuating
the policies of the Act. [Citation omitted.]Accordingly, I will fashion a proper remedy for both griev-ances in the remedy segment of this decision.4. Did Respondent violate the Act by making certainpreelection statements to the PTMs, by making certainpreelection payments to the PTMs, and by filing agrievance relating to the PTMsa. Preelection allegationsAs noted in the ``Facts,'' Pizzo hosted one or two unionmeetings for the PTMs in late July and early August. There,
and in a February telephone conversation with Brummel,
Pizzo is alleged to have made certain statements in violation
of the Act. I have found in the ``Facts'' that Pizzo did make
the statements in issue.In deciding whether Pizzo's remarks violate the Act, I notethat the relevant test is whether the remarks tended to re-
strain or coerce employees in the exercise of the rights guar-
anteed them in Section 7 of the Act. In other words, the test
is purely objective. Laborers Local 496 (Newport News), 258NLRB 1105 fn. 2 (1981).I agree with General Counsel that Pizzo's statements vio-lated Section 8(b)(1)(A) of the Act. See Rupp EquipmentCo., 112 NLRB 1315, 1316±1317 (1955). Thus, in February,Pizzo told Brummel that if Respondent were decertified, the
PTMs would not be able to do a union job. Interpreting this
somewhat ambiguous statement in its best light for Respond-
ent, Pizzo was saying that the PTMs would not be able to
work as replacements for the PTMs. Pizzo was also implying
that support for the decertification would lead to an eco-
nomic detriment caused by loss of work and might also be
futile.These same themes were repeated at the union meetings.Either intentionally or not, Pizzo's remarks regarding the
consequences of a vote to decertify tended to confuse andmislead the PTMs: either they couldn't work during the week
at all or they couldn't work without paying union dues.I also find that Respondent violated Section 8(b)(1)(A) ofthe Act by refunding initiation fees to certain members short-
ly before the election. To summarize the facts here, Pizzo
knew in February, after talking to Brummel, that some PTMs
objected to the amounts deducted for union initiation fees.
Pizzo did nothing about this issue for several months and,
contrary to Pizzo's testimony, he did not discuss the issue at
the union meetings referred to above. The refunds were all
received a few days before the decertification election and
were calculated to restrain and coerce the PTMs in the
course of considering how to vote in the election.In so finding, I rely on the timing factor which cannot beignored. I also note Respondent's failure to call its clerical
employee, Carla, who supposedly had firsthand knowledge
with respect to the Employer's deductions for union dues,
and Respondent's alleged change in policy regarding the
amounts deducted from the PTMs' paychecks. Failure to
produce Carla leads to an adverse inference which I weigh
against Respondent. Finally, I rely on Pizzo's election-eve
telephone call to Batdorf asking Batdorf how he intended to 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.vote and asking Batdorf for his opinion on whether it lookedlike Pizzo was trying to buy votes.In sum, I find no legitimate reason for Respondent to havemade the payments at the time it did. See Flatbush ManorCare Center, 287 NLRB 457 (1987). When the evidence isconsidered in the overall context of this case, the conclusion
is inescapable: Respondent violated the Act as found above,
by attempting to influence the PTMs in the casting of their
ballots.b. The filing of Grievance 9851 on September 25To summarize the factual context, I note that as a resultof the hearing in Case 21±RD±2226, the Regional Director
ruled on July 16, contrary to Respondent's position, that the
PTMs constituted a separate unit and had a separate contract.
(G.C. Exh. 3a.) Thereafter, Respondent was decertified by
the PTM. (G.C. Exh. 3b.) As noted above, Grievance 9851
(G.C. Exh. 13), was discussed at the November 5 meeting,
where Crost took the position, on behalf of Respondent, that
the PTMs could not perform any work after they were decer-
tified; Crost added, if Respondent prevailed, the Employer
might have to tell the PTMs that they didn't have jobs.Much of the discussion and analysis relating to the foun-tain service mechanics applies here. Accordingly, extended
discussion is not warranted. I find that General Counsel has
established a prima facie case under Wright Line and thatRespondent has failed to present a credible defense. More
specifically, I find that in filing Grievance 9851, Respondent
was attempting to retaliate against the PTMs for decertifying
Respondent in violation of Section 8(b)1)(A) and (2) of the
Act. This conclusion is based primarily on the timing factor
and the overall context of this case, including statements
made by Pizzo and Crost.I also find that Respondent was attempting to merge thePTMs into the FTM, in contravention of the Regional Direc-
tor's decision, which was not challenged on appeal, and in
violation of Board law holding that in the absence of mutual
consent, one party may not insist on a change in the scope
of an existing bargaining unit. By seeking to compel arbitra-
tion here, Respondent was attempting to do just that. Accord-
ingly, by this conduct, Respondent has again violated Section
8(b)(1)(A) and (3) of the Act.I also find that Respondent was attempting to apply theterms of the sales agreement to the PTMs, employees other
than those for whom the agreement was negotiated. This re-
strains and coerces the PTMs in violation of Section
8(b)(1(A) of the Act and I so find.CONCLUSIONSOF
LAW1. Pepsi Cola Bottling Co. of Los Angeles is an employerengaged in commerce within the meaning of Section 2(6)
and (7) of the Act.2. Respondent, General Truck Drivers, Office, Food &Warehouse Local 952, International Brotherhood of Team-
sters, Chauffeurs, Warehousemen and Helpers of America,
AFL±CIO is a labor organization within the meaning of Sec-
tion 2(5) of the Act, and at all times material has been and
is, the exclusive representative of certain Pepsi Cola Bottling
Co. of Los Angeles employees: vending mechanics and
FTMs, for the purposes of collective bargaining within the
meaning of Section 9(a) of the Act.3. This case should not be deferred to arbitration.4. By filing, maintaining, processing, and insisting on arbi-tration of three grievances, as retaliation for certain employ-
ees having voted to decertify the Operating Engineers and
Respondent itself, Respondent has violated Section
8(b)(1)(A) and (2) of the Act because the grievances had an
unlawful objective.5. By filing, maintaining, processing, and insisting on arbi-tration of three grievances, Respondent was insisting on the
merger of separate, established bargaining units, a non-
mandatory subject of bargaining, and by such conduct Re-
spondent has refused to bargain collectively with Pepsi ColaBottling Co. of Los Angeles and thereby has violated Section
8(b)(3) of the Act.6. By filing, maintaining, processing, and insisting on arbi-tration of three grievances, Respondent was attempting to
apply the terms of a collective-bargaining agreement to em-
ployees other than those for whom the agreement was nego-
tiated in violation of Section 8(b)(1)(A) and (2) of the Act.7. Under the facts and circumstances present, Respond-ent's withdrawal of one of the three grievances in issue does
not render moot the controversy surrounding the grievance.8. By telling bargaining unit employees that if Respondentwere decertified, the PTMs would not be able to do union
work, or they couldn't work during the week, or couldn't
work without paying union dues, Respondent violated Sec-
tion 8(b)(1)(A) of the Act by suggesting that support for the
decertification would lead to loss of work or be futile, there-
by restraining and coercing employees in the exercise of their
Section 7 rights.9. By refunding portions of union initiaton fees to certainPTMs shortly before the decertification election, under the
circumstances present here, Respondent has violated Section
8(b)(1)(A) of the Act.10. The above-described unfair labor practices are unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that Respondent be
ordered to cease and desist therefrom and to take certain af-
firmative action designed to effectuate the policies of the
Act, including withdrawal of its grievance and arbitration de-
mands and withdrawal of its lawsuit in federal court by
which it seeks to compel the Employer to arbitrate.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, General Truck Drivers, Office, Food &Warehouse Local 952, International Brotherhood of Team-
sters, Chauffeurs, Warehousemen and Helpers of America,
AFL±CIO, Los Angeles, California, its officers, agents, and
representatives, shall1. Cease and desist from 277TEAMSTERS LOCAL 952 (PEPSI COLA BOTTLING)11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Filing, maintaining, processing, and insisting on arbi-tration for any grievances filed in retaliation for employees
voting to decertify a union or otherwise exercising their Sec-
tion 7 rights.(b) Filing, maintaining, processing, and insisting on arbi-tration for any grievances filed, the effect of which would be
to merge separate established bargaining units, a nonmanda-
tory subject of bargaining.(c) Filing, maintaining, processing, and insisting on arbi-tration for any grievances the effect of which would be to
apply the terms of a collective-bargaining agreement to em-
ployees other than those for whom the agreement was nego-
tiated.(d) Telling bargaining unit employees that if Respondentwere decertified, the PTMs would not be able to do union
work, or they couldn't work during the week, or couldn't
work without paying union dues.(e) Refunding portions of union initiaton fees to certainPTMs shortly before the decertification election, under the
circumstances present here.(f) In any like or related manner restraining or coercingemployees of Pepsi Cola Bottling Co. of Los Angeles in the
exercise of their Section 7 rights.(2) Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Withdraw Grievances 8770, 8319, and 9851 whichwere filed in retaliation for the fountain service mechanics
and PTMs having voted to decertify their respective collec-
tive-bargaining representatives, and which grievances seek to
compel the merger of the fountain service mechanics and the
vending mechanics or the PTMs and the FTMs, and which
grievances attempt to apply the terms of a collective-bar-
gaining agreement to employees other than those for whom
the agreement was negotiated.(b) Withdraw, with leave of court, if necessary, Respond-ent's complaint for breach of collective-bargaining agree-
ment, No. CV±87±7022, an action to compel arbitration,
filed in the U.S. District Court for the Central District of
California on October 21.(c) Post at its business offices and meeting halls in Orangeand Los Angeles, California, copies of the attached notice
marked ``Appendix.''11Copies of the notice, on forms pro-vided by the Regional Director for Region 2l, after being
duly signed by Respondent's representative, shall be posted
by Respondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including all
places where notices to members are customarily posted.
Reasonable steps shall be taken by Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(d) Mail to the Regional Director for Region 21 signedcopies of the notice attached hereto marked ``Appendix'' for
posting by Pepsi Cola Bottling Co. of Los Angeles, the latter
willing, at its premises in Buena Park, California, in places
where notices to employees are customarily posted. Copies
of the notice, to be furnished by the Regional Director for
Region 21, after being duly signed by Respondent's rep-resentative, shall be returned forthwith to the Regional Direc-tor for such posting.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
file, maintain, process, or insist on arbitra-tion of any grievances filed in retaliation for employees exer-
cising their rights to decertify their collective-bargaining rep-
resentative or for employees exercising any other rights guar-
anteed them by Section 7 of the Act.WEWILLNOT
file, maintain, process, or insist on arbitra-tion of any grievances, the effect of which would be to
merge separate established bargaining units, a nonmandatory
subject of bargaining.WEWILLNOT
file, maintain, process, or insist on arbitra-tion for any grievances, the effect of which would be to
apply the terms of a collective-bargaining agreement to em-
ployees other than those for whom the agreement was nego-
tiated.WEWILLNOT
tell bargaining unit employees that if Re-spondent were decertified, part-time merchandisers would not
be able to do union work, or they couldn't work during the
week, or couldn't work without paying union dues.WEWILLNOT
refund portions of union initiation fees topart-time merchandisers shortly before a decertification elec-
tion for the purpose of influencing the vote.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of the rights guaranteed them
by Section 7 of the Act.WEWILL
withdraw Grievances 8770, 8319, and 9851,which were filed in retaliation for the fountain service me-
chanics and part-time merchandisers having voted to decer-
tify their respective collective-bargaining representatives, and
which grievances seek to compel the merger of the fountain
service mechanics and the vending mechanics or the part-
time merchandisers and the full-time merchandisers and
which grievances attempt to apply the terms of a collective-
bargaining agreement to employees other than those for
whom the agreement was negotiated.WEWILL
withdraw, with leave of court, if necessary, Re-spondent's complaint for breach of collective-bargaining
agreement, No. CV±87±7022, an action to compel arbitra- 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion, filed in the U.S. District Court for the Central Districtof California on October 21.GENERALTRUCKDRIVERS, OFFICE, FOOD&WAREHOUSELOCAL952, INTERNATIONALBROTHERHOODOF
TEAMSTERS, AFL±CIO